Citation Nr: 1826455	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-07 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a gynecological disorder and, if so, whether service connection is warranted.

2.  Entitlement to an initial compensable rating for rhinitis.

3.  Entitlement to a rating in excess of 20 percent for residual scars, status post breast reduction surgery with right nipple numbness (surgical scars).

4.  Entitlement to a rating in excess of 10 percent for chronic lumbar strain with facet arthropathy (back disability).

5.  Entitlement to a rating in excess of 10 percent for left knee strain (left knee disability).



WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2001 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2011 (increased rating claims) and March 2012 (new and material evidence claim) issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran and her mother testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.  At such time, the Veteran submitted additional evidence.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  The undersigned also held the record open for 30 days for the receipt of additional evidence; however, none has been received to date.

The below decision reopens the previously denied claim for service connection for a gynecological disorder.  The reopened claim, as well as the remainder of the issues on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision issued in March 2009, the AOJ declined to reopen the previously denied claim of entitlement to service connection for a gynecological disorder, characterized as endometriosis and dysmenorrhea.  

2.  Evidence added to the record since the March 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gynecological disorder.  


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that determined that new and material evidence had not been received in order to reopen the claim of entitlement to service connection for a gynecological disorder, characterized as endometriosis and dysmenorrhea is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2008) [(2017)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a gynecological disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, in January 2005, the Veteran filed a claim for service connection for a gynecological disorder.  In a March 2005 rating decision, the AOJ considered the Veteran's service treatment records (STRs), a VA examination report, and the Veteran's application for service connection, and denied service connection for such disorder, characterized as dysmenorrhea, on the basis that such disorder was a congenital or developmental defect and there was no evidence that such was aggravated by her military service.  In March 2005, the Veteran was advised of the decision and her appellate rights.  Thereafter, no further communication regarding her claim of entitlement to service connection for a gynecological disorder was received until August 2008 when the Veteran requested to reopen her claim, characterized at such time as endometriosis.  Thus, she did not enter a notice of disagreement within one year of the issuance of the March 2005 rating decision.  Additionally, while subsequent VA treatment records noted the Veteran's treatment for gynecological conditions, none of them were dated within one year of the March 2005 decision.  Indeed, no new and material evidence was received within one year of such rating decision, and no relevant service department records have been received since the issuance of such decision.  Therefore, the March 2005 decision is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004) [(2017)].

The aforementioned August 2008 claim for service connection for endometriosis was denied in a March 2009 rating decision.  Specifically, the AOJ declined to the Veteran's previously denied claim, noting that there was no evidence of a causal medical relationship between her diagnosed gynecological condition and her military service.  In March 2009, the Veteran was advised of the decision and her appellate rights.  However, no further communication regarding her claim of entitlement to service connection for a gynecological disorder was received until January 2011, when VA received screen prints of online chats regarding the cause of endometriosis, followed by her March 2011 informal application for service connection for endometriosis.  Further, no new and material evidence was received within one year of the issuance of the March 2009 rating decision, and relevant service department records have not since been received.  Therefore, the March 2009 decision is also final.  See 38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2008) [(2017)}.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted previously, the AOJ declined to reopen the Veteran's claim for service connection for a dysmenorrhea in the most recent prior final decision issued in March 2009 because the evidence did not show a gynecological condition was incurred in or aggravated by military service.  The evidence received since such decision includes the January 2011 chats regarding the causes of endometriosis, surgical records confirming the Veteran's diagnosis of endometriosis, lay statements from the Veteran, VA examination reports related to other disorders, VA treatment records, and testimony from the April 2017 Board hearing.  Specific to the hearing testimony, the Veteran reported that her physicians have opined that her endometriosis was caused by her in-service use of Depo Provera.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See id.  Consequently, as the newly received evidence addresses the etiology of the Veteran's gynecological disorder, the Board finds that such newly received evidence is not cumulative or redundant of the evidence of record at the time of March 2009 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gynecological disorder.  Accordingly, the Board finds that new and material evidence has been received and the Veteran's claim for service connection for a gynecological disorder is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a gynecological disorder is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that her currently diagnosed endometriosis had its onset during service, but was misdiagnosed as severe menstrual cramping.  Alternatively, she contends that such was caused by her in-service use of Depo Provera, which she contends caused a spike in her hormones and led to her subsequent diagnosis.  While the Veteran contends that her treating clinicians have ascribed her current diagnosis to her medication, such opinions have not been associated with the record.  Additionally, while the Veteran was afforded a VA examination in March 2005, VA failed to obtain an opinion as to the etiology of her diagnosed gynecological disorder(s).  As such, the Board finds remand is required for procurement of a VA examination and opinion to identify the nature and etiology of her gynecological disorder(s).

Similarly, the Board finds that the Veteran's claims for increased ratings for rhinitis, surgical scars, back, and left knee disabilities must be remanded in order to afford her contemporaneous VA examinations in order to assess the current nature and severity of her service-connected disabilities.  In this regard, the record reflects that the Veteran was most recently afforded VA examinations to determine the severity of her surgical scars, back, and left knee disabilities in November 2010, and her rhinitis was most recently examined in January 2011.  Since that time, at the April 2017 Board hearing, the Veteran reported that her symptoms are more severe than those noted at her 2010 and 2011 examinations.  Specifically, she reported her rhinitis causes blocking of her nasal passages, her surgical scars were producing discharge during her menstrual cycle, her back pain had recently increased, and she had reduced ability to flex her left knee.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine her current level of impairment with regard to her rhinitis, surgical scars, back, and left knee.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board notes that the November 2010 examination did not contain all of the findings as required by the Court.  Specifically, in Correia v. McDonald, 28 Vet. App. 158, 170 (2016), the Court found that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  Id.  In this case, the examination of record does not include ROM testing on active and passive motion and in weight-bearing and nonweight-bearing (although the examiner did note that there was no evidence of abnormal weight bearing).  Additionally, the examination report does not contain any measurements of the Veteran's right knee or any indication as to whether such joint is "normal."  Therefore, such testing should be accomplished in connection with the examination/s conducted on remand.  Additionally, the examiner will be requested to offer a retrospective medical opinion as to the findings included in the prior examination conducted during the appeal period. 

Further, the Court recently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

In this case, the Veteran reported flare-ups of her back pain during the November 2010 examination and the examiner opined that such would result in a 50-60 percent reduction in ROM or functional impairment, but, unfortunately, did not opine which (ROM or functional impairment) would be reduced by 50-60 percent.  Therefore, the VA examination/s conducted on remand should address the functional limitations associated with flare-ups of the Veteran's back and left knee, if left knee flare-ups are reported.

Finally, at the April 2017 hearing, the Veteran reported recently having an ultrasound of her surgical scars conducted; however, such records have not been associated with the file.  Thus, on remand, the Veteran should be afforded an opportunity to identify any outstanding treatment records, to include any related to her rhinitis, surgical scars, back, left knee, and gynecological disorders.  Additionally, as the Veteran receives ongoing treatment for her disabilities through VA facilities, updated treatment records should be obtained on remand.     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include any related to ultrasounds of her surgical scars.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from December 2014 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After procuring any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of her gynecological disorder(s).  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.
Following a review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Identify all gynecological disorders found to be present at any point pertinent to the Veteran's October 2011 claim, even if such have since resolved.

(b)  For each diagnosed gynecological disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include her in-service use of Depo Provera or in-service treatment for menstrual cramping?  The examiner should specifically advise if the Veteran's in-service symptoms were manifestations of her subsequently diagnosed endometriosis.

(c)  If dysmenorrhea is diagnosed, the examiner should state whether such condition constitutes a congenital or developmental defect or disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(d)  If the Veteran's diagnosed dysmenorrhea is considered a congenital defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability. 

(e)  If the examiner finds that the Veteran's diagnosed dysmenorrhea is a congenital disease, was it aggravated beyond the natural progression during military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms. 

The examiner is advised that he/she may not base his/her opinion on the fact that the Veteran's STRs may not complete.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

3.  Afford the Veteran an appropriate VA examination to determine the nature and severity of her rhinitis, surgical scars, back disability, and left knee disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner(s) should identify the current nature and severity of all manifestations of the Veteran's rhinitis, surgical scars, back, and left knee disabilities.  

Regarding the Veteran's surgical scars, the examiner should specifically state whether such causes a neurologic impairment of the breasts.

The examiner(s) should record the range of motion of the back and left knee observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner(s) should indicate the degree of ROM at which such pain begins, as well as whether such pain on movement results in any loss of ROM.  The examiner(s) should record the results of ROM testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner(s) is/are unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner(s) is/are requested to review the VA examination containing range of motion findings pertinent to the Veteran's back and left knee disability conducted in November 2010.  In this regard, the examiner(s) is/are requested to offer an opinion as to the ROM findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  If the examiner(s) s is/are unable to do so, s/he/they should explain why.

It is also imperative that the examiner(s) comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner(s) should indicate whether, and to what extent, the Veteran's ROM is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if the Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner(s) should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner(s) cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner/s must make clear that s/he/they has/have considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner who conducts the back examination should report whether the Veteran has any associated neurological impairments, to include any radiculopathy to the lower extremities, and, if so, comment on the severity of such disorder.  

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner who conducts the left knee examination should state whether there is lateral instability or recurrent subluxation of the left knee, and, if so, whether the instability is best characterized as slight, moderate, or severe.  The examiner should state whether there is dislocated or removed semilunar cartilage, and, if so, the nature of the symptoms associated with such meniscus impairment.

The examiner(s) also should comment upon the functional impairment resulting from the Veteran's rhinitis, surgical scars, back, and left knee disabilities, including the impact on her daily activities and employment.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


